UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ALLAN SYDNEY EDWARDS, )
Plaintiff`, §
v. § Civil Action No. 16-2306 (RCL)
U.S. PARK POLICE, §
Defendant. §
MEMORANDUM OPINION

 

This matter is before the Court on Defendant’s Motion to Dismiss [ECF No. 4]. For the
reasons discussed below, the Court Will grant the motion and dismiss this civil action.

According to plaintiff, at an unspecified time and place and While driving “a rental
vehicle[, he] Was stopped unlawfully at a red light,” presumably by a United States Park Police
officer. Compl. [ECF No. 1-2]. His vehicle Was impounded Id. As a result, plaintiff alleged,
he “never Was able to retest for CDL nor update information for medical assistance from Social
Security Administration.” Id. Plaintiff filed his complaint in the Superior Court of the District
of Columbia on August 8, 2016, Where he demanded a judgment in the sum of $45,620. Id. He
subsequently increased his demand to $127,000 to compensate him for medical expenses, costs
for CDL training, and other expenses See Motion - (Pro Se), Edwards v. U.S. Park Police, No.
2016-CA-005846 (D.C. Super. Ct. filed August 16, 2016)).l Defendant removed this action on

November 18, 2016, and filed its motion to dismiss on December 8, 2016.

 

l ECF No. 3 at 27.

On January 9, 2017, the Court issued an Order advising plaintiff of his obligations under
the Federal Rules of Civil Procedure and the local civil rules of this Court. See Neal v. Kelly,
963 F.2d 453, 456 (D.C. Cir. 1992); Fox v. Strz'ckland, 837 F.Zd 507, 509 (D.C. Cir. 1988).
Specifically, the Court notified plaintiff that, if he failed to file an opposition or other response to
defendant’s motion within 14 days, or by January 20, 2017, the Court would treat the pending
dispositive motion as conceded. See Local Civil Rule 7(b) (permitting court to “treat . . . as
conceded” a motion not met with a timely opposing memorandum of points and authorities).
The Clerk of Court mailed a copy of the January 9, 2017 Order to plaintiff at his address of
record, and plaintiff filed his opposition on February l6, 2017.2

Defendant moves to dismiss the complaint on the ground that this Court lacks subject
matter jurisdiction over plaintiffs claim. See generally Mem. of P. & A. in Support of Def.’s
Mot. to Dismiss (“Def.’s Mem.”) at 2-3.3 Because plaintiff demands money damages from a
federal government agency, he must proceed under the F ederal Tort Claims Act (“FTCA”),
which operates as a waiver of the govemment’s sovereign immunity for certain tort claims. See,
e.g., Richards v. United States, 369 U.S. l, 6 (l962). For example, a person may bring a claim in
federal district court “for injury or loss of property, or personal injury . . . caused by the negligent
or wrongful act or omission” of a federal government employee “acting within the scope of his
office or employment, under circumstances where the United States, if a private person, would

be liable to the claimant in accordance with the law of the place where the act or omission

 

2 The Clerk of` Court received plaintiffs opposition on January ll, 2017, and the Court granted leave to file the
opposition on February 16, 2017. The Court deems plaintiffs opposition timely filed.

3 For purposes of this Memorandum, the Court presumes without deciding that service of process on defendant is
sufficient Defendant’s motion to dismiss under Federal Rule of Civil Procedure 12(b)(5) for failure to effectuate
proper service, see Def.’s Mem. at 3-4, is denied.

2

occurred.” 28 U.S.C. § l346(b)(l). There are limitations under and exceptions to the FTCA,

however, one of which dooms plaintiff’s claim:

An action shall not be instituted upon a claim against the United
States for money damages for injury or loss of property or personal
injury or death caused by the negligent or wrongful act or omission
of any employee of the Government while acting within the scope
of his office or employment, unless the claimant shall have first
presented l'he claim 10 the appropriate F ederal agency and his claim
shall have been finally denied by the agency in writing and sent by
certified or registered ma'il. The failure of an agency to make final
disposition of a claim within six months after it is filed shall, at the
option of the claimant any time thereafter_, be deemed a final denial
of the claim for purposes of this section.

28 U.S.C. § 2675(a) (emphasis added). In other words, “[t]he FTCA bars claimants from
bringing suit in federal court until they have exhausted their administrative remedies,” and the
plaintiff’s “fail[ure] to heed that clear statutory command” warrants dismissal McNeil v. United
States, 508 U.S. 106, ll3 (1993).

In support of its motion, defendant submits the declaration of Charles B. Wallace, an
Attorney-Advisor with the United States Department of the Interior’s Office of the Solicitor
assigned to its Division of General Law - Branch of Acquisitions and Intellectual Property.
Def.’s Mem., Ex. l (“Wallace Decl.”) 11 l. He is responsible for the “receipt and handling of
administrative tort claims against the Department of the Interior . . . and its bureaus,” Wallace
Decl. il 3, “including the National Park Service and United States Park Police,” id. il 4. The
declarant has “reviewed . . . FTCA intake records and claim logs, and [finds] no record of any
FTCA administrative claim submitted by or on behalf of Allen Edwards, nor any FTCA claim
that relates to the allegations made in the captioned litigation.” Id. 11 5.

The Court carefully has reviewed plaintiff’ s opposition, and fails to identify a substantive

response to the legal arguments set forth in defendant’s motion to dismiss. Rather, it appears that

plaintiff merely submits exhibits to support his claim for damages, such as costs arising from the
impoundment of the vehicle. Defendant thus demonstrates that plaintiff did not exhaust his
administrative remedies under the FTCA because he did not file an administrative tort claim with
the appropriate federal agency prior to filing this lawsuit. Accordingly, the Court grants
defendant’s motion and dismisses this action for lack of subject matter jurisdiction An Order is

issued separately.

DATE; April 16,2017 ZACM

RoY€E c. LAMBERTH
United States District Judge